Title: To James Madison from Joseph Barnes, 20 December 1792 (Abstract)
From: Barnes, Joseph
To: Madison, James


Abstract. 20 December 1792, Philadelphia. A list of proposed alterations to the 1790 federal patent law, followed by “observations tending to demonstrate the Necessity and equity of the proposed amendments.” Includes remarks on how James Rumsey’s discoveries in working with steam power have been denied legal protection. “Since it is not the wish of any good Citizen, ’tis presumed the Legislature will not, if it can avoid it, put it in the power of any plagiarist, or designing person to force an honest Inventor to see a Lawyer, and go thro’ all the tedious and expensive processes of A Court, as the only possible means of possessing himself of the Inventors discovery.”
